Citation Nr: 1444531	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of the reduction in the rating for lumbar spine degenerative joint disease from 40 to 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 2000 to August 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for degenerative joint disease (DJD) of the lumbar spine from 40 to 10 percent, effective September 1, 2009.

After the statement of the case (SOC) was issued in January 2010, additional VA treatment records and examination reports were added to the record (without AOJ consideration or a waiver of such).  However, the records received have no bearing on the propriety of the reduction (they document treatment for back pain, but do not contain information relating to the severity of the Veteran's low back disability during the period in question).  Therefore, the records are not pertinent to the issue on appeal, and the Board can proceed without seeking waiver of AOJ initial review of such evidence.  38 C.F.R. § 20.1304.

In his January 2010 substantive appeal, the Veteran reported his service-connected low back disability had increased in severity.  The issue of entitlement to an increased current rating  for lumbar spine DJD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. Following a VA examination, a March 2009 rating decision proposed to reduce the rating for the Veteran's low back disability from 40 to 10 percent; an April 2, 2009, letter notified him of the proposed reduction; a June 3, 2009 rating decision implemented the reduction (effective September 1, 2009).
 
2. The 40 percent rating for the Veteran's low back disability was not in effect for 5 years, and the reduction of the rating to 10 percent was based on a March 2009 VA examination showing improvement (improved range of motion that did not warrant a rating in excess of 10 percent).


CONCLUSION OF LAW

The reduction of the rating for the Veteran's low back disability from 40 percent to 10 percent, effective September 1, 2009, did not involve a due process violation, was in accordance with facts found and governing law, and was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e), (i).  Therefore, the notice provisions of the VCAA do not apply to the rating reduction on appeal.

The reduction in the rating was based on a March 2009 examination arranged by the RO.  A review of the examination report found it to be adequate for rating purposes. The Veteran has not identified any outstanding evidence pertinent to the propriety of the reduction.  The Board finds that VA has no further duty to assist the Veteran with respect to the matter decided.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).  Here, the June 2009 rating decision resulted in a reduction of the combined rating for his service-connected disabilities from 50 percent to 20 percent.  Accordingly, the due process requirements of 38 C.F.R. § 3.105(e) do apply.

Considering the provisions of 38 C.F.R. § 3.105(e), the rating reduction in this case did not involve a due process violation.  An April 2009 letter notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the prior level and that he could request a predeterminations hearing.  He did not submit additional evidence or request a hearing prior to when the June 3, 2009, rating decision was issued.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  As such, the analysis proceeds to whether the reduction was factually warranted.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45. 
In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's low back disability is rated under Code 5242 (for degenerative arthritis of the thoracolumbar spine) which provides for rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; if the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; if the combined range of motion of the thoracolumbar spine is limited to 120 degrees or less; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344(a), ratings for disabilities that have been have continued for long periods at the same level (5 years or more) and are subject to episodic improvement will not be reduced based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  In this case, a May 2008 rating decision increased the rating for the Veteran's service-connected low back disability from 10 percent to 40 percent, effective November 13, 2007.  As noted, a June 2009 rating decision implemented the reduction to 10 percent, effective September 1, 2009.  As the rating was not in effect for 5 years, the provisions of 38 C.F.R. § 3.344(a) do not apply.  38 C.F.R. § 3.344(c).

On November 2007 VA spine examination, the Veteran reported increased back pain.  He reported the pain level to be between 5 and 6 out of 10.  He reported no radiation, weakness, numbness, or bladder or bowel dysfunction.  His discomfort worsened while performing his job and sitting for extended periods.  He reported having back tightness early in the morning.  

On examination, the Veteran's posture and gait were normal without orthotic, prosthetics or ambulatory devices.  His back and neck were bilaterally symmetric without gross deformities.  There was no exaggerated kyphosis or lordosis, but some thoracic flattening developmentally.  Deep tendon reflexes were +2/4 bilaterally for the patella and Achilles reflexes.  There was no atrophy, hypertrophy, or palpable spasms.  He reported tenderness to palpation of the bilateral mid to lower lumbar paravertebral area.  Strength and resistance testing were within normal limits.  His sensation to pinprick and light touch was normal bilaterally.  There were no objective findings of radiculopathy or polyneuropathy.  His toe walking, heel walking, and heel-to-toe walking were normal.  His forward flexion range of motion after three repetitions was 0 to 20 degrees "due to reported tightness in the low back."  Extension was 0 to 25 degrees.  Lateral flexion was 0 to 20 degrees, bilaterally, also limited by back tightness.  Lateral rotation was 0 to 45 degrees, bilaterally.  The examiner noted additional limitation due to flare-ups could not be determined without resorting to mere speculation.  She noted there was no discomfort or difficulties with range-of-motion testing.  There was also no edema erythema, tenderness, palpable deformity, or instability, except as noted.  Lumbar spine DJD and myofascial pain syndrome were diagnosed.  The examiner found the myofascial pain syndrome was not related to his DJD, but was caused by and related to his current construction job.  She noted that "the Veteran's service-connected condition is more likely than not minimally symptomatic."  

As noted, a May 2008 rating decision increased the rating for the Veteran's service-connected lumbar spine DJD from 10 percent to 40 percent, effective November 13, 2007, based upon the November 2007 examination findings.  The rating decision notified him that "since there is the likelihood of improvement, the assigned evaluation is not considered permanent and is subject to future review examination." 

Thereafter, the RO scheduled the Veteran for a VA examination to assess the current severity of his service-connected lumbar spine DJD in March 2009.
On March 2009 VA examination, the Veteran reported having recurrent low back pain, associated with bending, lifting, and sitting for extended periods of time, on a daily basis.  He described the pain as a throbbing, aching pain (which he rated between a 6 and 7 out of 10) and of short duration.  There was no radiation into the lower extremities.  He reported having severe episodes of pain (9 out of 10) lasting 1 to 2 days every other month.  He reported the pain also caused back tightness.  He was limited to lifting less than 100 pounds.  He was able to run 2 miles every other day.  He indicated there had been no bed rest, incapacitation, or surgery during the prior 12 months.  There was also no impediment to his daily activities.  He reported the low back disability did not interfere with his job, which required driving and sitting for periods of time.  

On examination, there was no evidence of muscle atrophy or hypertrophy, scoliosis or kyphosis.  There was mild pain over the lumbar spine; there was no swelling or deformity.  Forward flexion was from 0 to 90 degrees; extension was from 0 to 20 degrees; right and left lateral flexion were 0 to 25 degrees, each; right and left lateral rotation were 0 to 45 degrees, each.  Three repetitions of the range of motion testing did not show objective pain, fatigue, a lack of endurance, or incoordination.  A straight-leg test was normal bilaterally.  The examiner noted additional limitation due to flare-ups could not be determined without resorting to mere speculation.  He noted there was no discomfort or difficulty with range of motion testing, nor effusion, edema, erythema, tenderness, or instability.  Deep tendon reflexes were +1 in both the upper and lower extremities.  There was normal sensation to pinprick, light touch, and vibratory sense in both the upper and lower extremities.  Toe walking, heel walking and heel-to-toe walking were normal.  An X-ray showed mild degenerative facet disease of the lumbar spine, with no significant changes from November 2007.  The examiner diagnosed mild lumbar spine DJD without radiculopathy.  

In his January 2010 substantive appeal, the Veteran asserted his back pain had not changed over time and had actually increased in severity since his prior examinations.  

In a March 2010 statement, the Veteran reported his low back disability limited his flexion, caused pain, and affected his quality of life.  

As noted, VA treatment records show the Veteran complained of back pain, but have no bearing on the propriety of the reduction as they do not contain information (ranges of motion, for example) relating to the severity of the Veteran's low back disability during the period in question.  

In a September 2014 brief, the Veteran's representative asserts the March 2009 examination report is inadequate to support a rating reduction in this case as it does not indicate the range of motion improvements would be sustained.   

The Board finds that the rating reduction from 40 percent to 10 percent, effective September 1, 2009, was supported by the factual record, was made in accordance with the governing law and regulations, and was proper.

The March 2009 VA examination found improved range of thoracolumbar motion. On November 2007 examination, forward flexion was to 20 degrees, and the combined range of motion was 175 degrees with reported back tightness.  On March 2009 examination, forward flexion was to 90 degrees, and the combined range of motion was 250 degrees.  Three repetitions of the range of motion testing did not result in objective pain, fatigue, a lack of endurance, or incoordination.  There was mild pain over the lumbar spine, but no evidence of muscle atrophy or hypertrophy, scoliosis, or kyphosis.  Notably, the March 2009 examiner noted the Veteran reported being able to lift up to 100 pounds and run 2 miles every other day.  He also reported that his service-connected low back disability did not affect his daily activities or employment.  The Board observes that the increased range of motion was improvement in the functional deficit that provided the basis for the prior rating.  The evidence of record shows a substantial improvement of the functional range of motion of the thoracolumbar spine that corresponds to the criteria for a 10 percent rating.  The Board recognizes that the examiner noted an X-ray showed no significant changes from November 2007, but this finding appears to be specifically related to what was shown on the X-rays, and not his thoracolumbar range of motion.  The noted lack of changes, therefore, does not indicate there was no change in severity of his low back disability.      

The Board finds the March 2009 VA examination report to be adequate for rating purposes despite the Veteran's representative's arguments.  The examiner did not specifically find that that the range of motion would remain improved, but the evidence warrants the conclusion that sustained improvement has been demonstrated.  The Veteran reported back tightness limited his range of motion during the November 2007 examination, but had indicated such tightness was a temporary symptom.  During repeated range of motion testing in March 2009, he did not show objective pain, fatigue, a lack of endurance, or incoordination.  Such improvement of function indicates improvement under ordinary conditions of life and work, as discussed above.  Furthermore, as noted, the provisions of 38 C.F.R. § 3.344(a) do not apply in this case, and a single examination showing improvement may be an adequate basis for a reduction in the rating.

To the extent that the Veteran attempts to support his claim by his more recent accounts of continuous back pain and a lessened quality of life, the Board finds such accounts to be self-serving, inconsistent with the contemporaneous clinical data (outlined above), and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Clearly, as of March 2009, the schedular requirements for a rating in excess of 10 percent for lumbar spine DJD were not met.  The basis for the increase in the rating to 40 percent (limitation of flexion to 20 degrees) was no longer shown. Therefore, the reduction in the rating was factually warranted and in accordance with governing law, and restoration of a 40 percent rating is not warranted.






ORDER

The appeal challenging the propriety of the reduction in the rating for the Veteran's low back disability from 40 percent to 10 percent, effective September 1, 2009, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


